IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2290 Disciplinary Docket No. 3
                                :
                 Petitioner     :          No. 165 DB 2015
                                :
           v.                   :          Attorney Registration No. 74067
                                :
MATTHEW I. COHEN                :          (Philadelphia)
                                :
                Respondent      :



                                      ORDER


PER CURIAM


      AND NOW, this 20th day of October, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, Matthew I. Cohen is suspended from the

Bar of this Commonwealth for a period of two years, and he shall comply with all the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).